                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


CECIL T. KAHILL,

       Petitioner,

     v.                                                 Case No. 17-CV-116

GARY BOUGHTON,

       Respondent.


                 DECISION AND ORDER DENYING PETITION FOR
                          WRIT OF HABEAS CORPUS


       Cecil T. Kahill, a prisoner in Wisconsin custody, seeks a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Kahill alleges that his conviction for first-degree reckless

injury by use of a dangerous weapon as an act of domestic abuse is unconstitutional. For the

reasons stated below, the petition for writ of habeas corpus will be denied and the case

dismissed.

                                     BACKGROUND

       Kahill was charged with attempted first-degree intentional homicide, first-degree

reckless injury, and endangering safety, all by use of a dangerous weapon and as acts of

domestic abuse, and one count of misdemeanor theft. (State v. Kahill, 2015AP963 (Wis. Ct.

App. July 21, 2016), Answer, Docket # 13-1 at 3–4.) Pursuant to a plea agreement, Kahill

pled guilty to one count of first-degree reckless injury by use of a dangerous weapon as an

act of domestic abuse. (Id. at 4.)

       The facts as alleged by the State are as follows. Kahill had a history of domestic

violence against his girlfriend R.R. (Id. at 3.) In 2012, R.R. began an online relationship
with “James” after ending her relationship with Kahill, and she agreed to meet “James.”

(Id.) The Court of Appeals summarized the events of January 2, 2013 as follows:

        When she entered the lobby of her apartment complex, she encountered
        Kahill, who had been pretending to be “James.” They talked, and Kahill
        indicated he was afraid R.R. would disclose his ongoing unauthorized use of
        her mother's credit card. When R.R. attempted to walk away, Kahill seized
        her from behind, threatened to kill her and her family, and stabbed her
        repeatedly, breaking two knives in the process. Kahill next produced a gun
        and dragged R.R. at gunpoint to the basement of the apartment complex
        where he hid the broken knives. Kahill then moved R.R. outside. When
        police arrived, Kahill told them he did not know R.R. and that a “white guy”
        had stabbed her, but, after she was in the ambulance, she said Kahill was the
        attacker. During a search of the scene, police found two knife handles and a
        blade in the apartment complex basement and a loaded 40-caliber Glock
        handgun in the bushes.

(Id.)

        Kahill pled guilty to one count of first-degree reckless injury by use of a dangerous

weapon as an act of domestic abuse. The circuit court sentenced Kahill to thirty years of

imprisonment, consisting of twenty years of initial confinement and ten years of extended

supervision. (Id. at 1–2.)

        After sentencing, Kahill moved to withdraw his plea, asserting that his trial counsel

was ineffective. (Id. at 2.) Specifically, Kahill alleged that his trial counsel failed to explain

to him that he had a defense to the charge of first-degree reckless injury. (Id. at 4.) According

to Kahill, his trial counsel failed to explain that certain after-the-fact actions he took,

including allowing R.R. to call 911, taking the phone himself to tell the dispatcher R.R. was

dying, and staying with her at the scene, constituted a defense to the charge of first-degree

reckless injury because the actions arguably showed he lacked one element of the crime:

utter disregard for human life. (Id. at 4–5.)



                                                2
       At a Machner hearing, Kahill’s trial counsel testified that he discussed Kahill’s after-

the-fact actions with him, but he was not certain he discussed it with regard to the charge of

first-degree reckless injury specifically. (Hearing Tr. at 7–8, Docket # 22-1 at 23–24.) At the

time, he felt that Kahill’s post-injury conduct had to be weighed against the countervailing

evidence, including a trail of blood leading to the apartment building laundry room where

the knives were concealed. (Hearing Tr. at 18–24, Docket # 22-1 at 34–40.) He stated:

       I thought I could make the argument [about post-injury conduct indicating
       lack of utter disregard for human life] and there was a chance of being
       successful at trial. The countervailing evidence was there were multiple stab
       wounds to the neck, and the gun brought to the scene, the concealing of the
       knives in the laundry room. Those were things that I thought were working
       against us.

(Hearing Tr. at 21, Docket # 22-1 at 37.) He stated that the multiple stab wounds to the

neck might “inflame the emotions of the jury and they may not care about all the things he

did for her afterward. That’s the risk.” (Hearing Tr. at 23, Docket # 22-1 at 39.) He thought

it was unlikely that Kahill would be successful at trial. (Hearing Tr. at 24, Docket # 22-1 at

40.)

       Trial counsel testified that he had negotiated a more favorable plea deal with the

prosecutor than the one she initially offered, ultimately reducing Kahill’s potential sentence

by at least twenty-five years of initial confinement and ten years of extended supervision.

(Hearing Tr. at 25, Docket # 22-1 at 41.) He testified that Kahill had made the decision to

take the plea deal, and he believed Kahill had done so because it was important to him to

reduce his potential sentence. (Hearing Tr. at 25–26, Docket # 22-1 at 41–42.) He testified

that he met with Kahill multiple times before the plea proceedings, generally for over an

hour, and that while he didn’t remember how long he spent going over the plea paperwork


                                              3
with Kahill, he generally takes between fifteen and thirty minutes to do so with a defendant.

(Hearing Tr. at 26–27, Docket # 22-1 at 42–43.) He also testified that he reviewed the

elements of first-degree reckless injury with Kahill in the context of doing the plea

questionnaire. (Hearing Tr., Docket # 22-1 at 23–25.)

       Kahill testified that counsel never informed him that the after-the-fact actions would

present an arguable defense to the charge of first-degree reckless injury, or that the jury

would take them into consideration when assessing whether Kahill’s actions showed utter

disregard for human life. (Hearing Tr. at 34–35, Docket # 22-1 at 50–51.) Kahill also

testified that when he went through the plea questionnaire he did not see the jury

instructions, and his attorney did not read them to him. (Hearing Tr. at 36–37, Docket # 22-

1 at 52–53.) He testified that when he had affirmed to the judge that he understood the plea

questionnaire, he had not known what jury instructions were or that they were part of the

plea questionnaire. (Hearing Tr. at 37–38, Docket # 22-1 at 53–54.) Kahill testified that at

the time he entered his plea, he did not understand that his after-the-fact actions were

relevant to whether he was guilty of first-degree reckless injury. (Hearing Tr. at 38, Docket #

22-1 at 54.) He testified that if he had understood that, he would have tried to negotiate a

different plea or gone to trial. (Hearing Tr. at 39, Docket # 22-1 at 55.)

       The circuit court found credible trial counsel’s testimony that he had discussed the

elements of the offense and the relevance of Kahill’s actions after the injury with Kahill.

(Hearing Tr. at 65–76, Docket # 22-1 at 81–92.) The judge noted that after-the-fact actions

were not a “defense,” but rather, part of the totality of factors the jury would consider when

determining whether Kahill acted with utter disregard for human life. (Id.) He found

Kahill’s testimony that he would not have entered the guilty plea but for the alleged error to

                                               4
be not credible. (Id.) Thus, the circuit court denied the plea withdrawal request, and the

Wisconsin Court of Appeals affirmed. (Docket # 13-1.) The Wisconsin Supreme Court

denied Kahill’s petition for review on November 14, 2016. (Docket # 1-1 at 16.) Kahill

timely filed a petition for writ of habeas corpus in this court on January 25, 2017. (Docket #

1.)

                                STANDARD OF REVIEW

       Kahill’s petition is governed by the Antiterrorism and Effective Death Penalty Act

(“AEDPA”). Under AEDPA, a writ of habeas corpus may be granted if the state court

decision on the merits of the petitioner’s claim (1) was “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” 28 U.S.C. § 2254(d)(1); or (2) “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding,”

28 U.S.C. § 2254(d)(2).

       A state court’s decision is “contrary to . . . clearly established Federal law as

established by the United States Supreme Court” if it is “substantially different from

relevant [Supreme Court] precedent.” Washington v. Smith, 219 F.3d 620, 628 (7th Cir. 2000)

(quoting Williams v. Taylor, 529 U.S. 362, 405 (2000)). The court of appeals for this circuit

recognized the narrow application of the “contrary to” clause:

       [U]nder the “contrary to” clause of § 2254(d)(1), [a court] could grant a writ
       of habeas corpus . . . where the state court applied a rule that contradicts the
       governing law as expounded in Supreme Court cases or where the state court
       confronts facts materially indistinguishable from a Supreme Court case and
       nevertheless arrives at a different result.

Washington, 219 F.3d at 628. The court further explained that the “unreasonable application

of” clause was broader and “allows a federal habeas court to grant habeas relief whenever

                                              5
the state court ‘unreasonably applied [a clearly established] principle to the facts of the

prisoner’s case.’” Id. (quoting Williams, 529 U.S. at 413).

       To be unreasonable, a state court ruling must be more than simply “erroneous” and

perhaps more than “clearly erroneous.” Hennon v. Cooper, 109 F.3d 330, 334 (7th Cir. 1997).

Under the “unreasonableness” standard, a state court’s decision will stand “if it is one of

several equally plausible outcomes.” Hall v. Washington, 106 F.3d 742, 748–49 (7th Cir.

1997). In Morgan v. Krenke, the court explained that:

       Unreasonableness is judged by an objective standard, and under the
       “unreasonable application” clause, “a federal habeas court may not issue the
       writ simply because that court concludes in its independent judgment that the
       relevant state-court decision applied clearly established federal law
       erroneously or incorrectly. Rather, that application must also be
       unreasonable.”

232 F.3d 562, 565–66 (7th Cir. 2000) (quoting Williams, 529 U.S. at 411), cert. denied, 532

U.S. 951 (2001). Accordingly, before a court may issue a writ of habeas corpus, it must

determine that the state court decision was both incorrect and unreasonable. Washington,

219 F.3d at 627.

                                         ANALYSIS

       Kahill argues that he is entitled to habeas relief because his plea was not knowingly

and voluntarily made due to ineffective assistance of counsel. Specifically, Kahill argues that

trial counsel failed to notify him of one of the elements of the crime of first-degree reckless

injury, namely that the act demonstrate utter disregard for human life, and that had he

known this, he would have pled differently because his actions after the fact—allowing R.R.




                                               6
to call 911, taking the phone himself to tell the dispatcher R.R. was dying, and staying with

her at the scene—showed regard for human life. 1 (Pet. Br., Docket # 21.)

         To be entitled to federal habeas relief, Kahill must show that the court of appeals’

decision rejecting his claim that his plea was constitutionally defective was either contrary

to, or involved an unreasonable application of, clearly established federal law or was based

on an unreasonable determination of the facts in light of the evidence presented.

         1. Voluntariness of Plea

         A plea may be involuntary either because the accused does not understand the nature

of the constitutional protections that he is waiving, or because he has such an incomplete

understanding of the charge that his plea cannot stand as an intelligent admission of guilt.

Henderson v. Morgan, 426 U.S. 637, 645 n.13 (1976). “Without adequate notice of the nature

of the charge against him, or proof that he in fact understood the charge, the plea cannot be

voluntary in this latter sense.” Id. The Supreme Court has indicated that adequate notice of

the offense to which a defendant pleads can be satisfied either by “an explanation of the

charge by the trial judge or at least a representation by defense counsel that the nature of the

offense has been explained to the accused.” Id. at 647.

         In assessing the voluntariness of Kahill’s plea, the court of appeals cited Wis. Stat. §

971.08 and State v. Bangert, 131 Wis.2d 246, 266–72, 389 N.W.2d 12 (1986) (holding that

trial court had duty to establish at plea hearing that accused understood nature of crime with

which he was charged and range of punishments which it carried). (Docket # 13-1 at 8.)

Wis. Stat. § 971.08(a) requires that before a court accepts a guilty plea, it must “[a]ddress the


1
  In his habeas petition, Kahill also lists as a ground for relief that his trial counsel had his license to practice law
suspended during part of the duration of his representation of Kahill. However, Kahill does not mention this ground
in any of his briefs, so I will deem it abandoned.
                                                            7
defendant personally and determine that the plea is made voluntarily with understanding of

the nature of the charge and the potential punishment if convicted,” mirroring the standard

articulated by the Supreme Court. Thus, the state identified the appropriate standard. The

question remaining is whether it applied that standard unreasonably.

       In addressing Kahill’s challenge to the voluntariness of his plea, the court of appeals

referred to the plea proceedings to support its conclusion that Kahill’s plea was knowingly

and voluntarily made. (Docket # 13-1 at 6–8.) The court noted that after the State described

the plea bargain, Kahill agreed that the State correctly described the terms of the agreement

and said that his plea did not result from any threats or promises. (Id. at 6.) Kahill confirmed

that he had reviewed the charging documents with his attorney. (Id.) The circuit court

explained to Kahill the maximum penalties he faced and told him that the court could

impose those penalties regardless of the terms of the plea bargain or any sentencing

recommendations, and Kahill said he understood. (Id. at 6–7.) Kahill signed a guilty plea

questionnaire and waiver of rights form and confirmed that he had reviewed it with his trial

counsel and that he understood its contents. (Id. at 7.) The form indicated that Kahill was

twenty-three years old, had a high school diploma, and had two years of post-secondary

education. (Id.) The circuit court explained to Kahill that he would be giving up the

constitutional rights listed on the form, and reviewed those rights with him. Kahill said he

understood his rights and had no questions about them. (Id.) Kahill told the court he had

reviewed and understood the addendum to the plea questionnaire, signed by both Kahill

and his attorney. (Id.) The form acknowledged that Kahill had read the complaint and that,

by pleading guilty, he would give up his rights to raise defenses, to challenge the validity of

his arrest, and to seek suppression of his statements and other evidence. (Id.) The plea

                                               8
questionnaire and addendum also included copies of the jury instructions describing the

elements of first-degree reckless injury while armed, which Kahill told the circuit court he

had discussed with his trial counsel and understood. (Id.) The circuit court conducted an

inquiry to ensure that Kahill had actually committed first-degree reckless injury while armed

as an act of domestic abuse. (Id.) Counsel stipulated to the facts in the complaint, and Kahill

admitted that they were true. (Id. at 8.) Based on these facts, the court of appeals’

determination that Kahill knowingly and voluntarily entered his plea was not an

unreasonable application of the relevant Supreme Court standard.

       Furthermore, after the Machner hearing the trial court found that Kahill had not

lacked information, and that he fully understood the jury instructions and the elements of

the offense. (Hearing Tr. at 71, Docket # 22-1 at 87.) As the court of appeals noted, the trial

court is “the ultimate arbiter of the credibility of the witnesses and the weight to be given to

each witness’s testimony.” (Docket # 13-1 at 5–6.) The court of appeals may not “reweigh

the testimony of the witnesses to reach a conclusion regarding credibility contrary to that

reached by the circuit court.” (Id. at 6.) Under AEDPA, this court must also defer to the

state court’s findings of fact unless they are unreasonable.

       In light of the plea colloquy and the facts found by the trial court, it was not

unreasonable for the court of appeals to conclude that Kahill’s plea was knowingly and

voluntarily made. Thus, Kahill is not entitled to habeas relief on this ground.

       2. Ineffective Assistance of Counsel

       The clearly established Supreme Court precedent for ineffective assistance of counsel

is set forth in Strickland v. Washington, 466 U.S. 668 (1984). To establish ineffective

assistance of counsel, Kahill must show both “that counsel’s performance was deficient”

                                               9
and “that the deficient performance prejudiced the defense.” Id. at 687. “Once a plea of

guilty has been entered, non-jurisdictional challenges to the constitutionality of the

conviction are waived and only the knowing and voluntary nature of the plea may be

attacked.” United States v. Brown, 870 F.2d 1354, 1358 (7th Cir. 1989). Thus, a guilty plea

generally closes the door to claims of constitutional error. There is an exception, however,

for instances where one’s plea is rendered involuntary due to the ineffective assistance of

counsel. Avila v. Richardson, 751 F.3d 534, 536 (7th Cir. 2014). A habeas petitioner “cannot

just assert that a constitutional violation preceded his decision to plead guilty or that his trial

counsel was ineffective for failing to raise the constitutional claim”; rather, he “must allege

that he entered the plea agreement based on advice of counsel that fell below constitutional

standards.” Hurlow v. United States, 726 F.3d 958, 966 (7th Cir. 2013).

        In Hill v. Lockhart, 474 U.S. 52, 58–59 (1985), the Supreme Court stated that the

“prejudice” requirement “focuses on whether counsel’s constitutionally ineffective

performance affected the outcome of the plea process. In other words, to satisfy the

‘prejudice’ requirement, the defendant must show that there is a reasonable probability that,

but for counsel’s errors, he would not have pleaded guilty and would have insisted on going

to trial.” Id. at 59.

        The court of appeals correctly cited the Strickland standard for ineffective assistance

of counsel. (Docket # 13-1 at 4.) Having identified the appropriate standard, the court of

appeals then determined that there was no deficiency in trial counsel’s performance. The

trial court found that counsel had discussed with Kahill the totality of the circumstances

around the stabbing, including Kahill’s actions after the fact, and that Kahill had understood

that a jury would consider the totality of the circumstances when assessing guilt, including

                                                10
Kahill’s actions after the fact. (Docket # 13-1 at 5.) Therefore, the court of appeals

concluded that counsel’s performance was not deficient. In light of the evidence presented,

and with proper deference to the trial court as the finder of fact, this was not contrary to, or

an unreasonable application of, Strickland.

       The court of appeals cited to the Wisconsin case of State v. Bentley for the proposition

that in the context of a guilty plea, the defendant must demonstrate prejudice by showing

“‘a reasonable probability that, but for the counsel’s errors, he would not have pleaded

guilty and would have insisted on going to trial.’” 201 Wis. 2d 303, 312, 548 N.W.2d 50

(1996) (citing Hill v. Lockhart, 474 U.S. 52 (1985)). This standard mirrors the Hill standard

for the prejudice prong. The court of appeals noted that the circuit judge had found Kahill’s

testimony that he would not have entered his guilty plea but for the error to be not credible.

(Docket # 13-1 at 5.) The circuit court concluded that Kahill had made a conscious,

calculated decision based on all the facts and that a more explicit statement about the jury’s

duty to consider the Kahill’s actions after the fact would not have caused [Kahill] not to

enter this plea on that date. (Id.) Deferring to these findings of fact, the court of appeals

concluded that there was no prejudice to Kahill from the alleged error by counsel. (Id.) This

was not unreasonable in light of the facts before it.

       Because the court of appeals’ decision was not contrary to, or an unreasonable

application of, Strickland and Hill, Kahill is not entitled to habeas review based on the

ineffective assistance of counsel.

                                       CONCLUSION

       Kahill has not shown that the court of appeals’ conclusion contravenes federal law or

unreasonably determined the facts in light of the evidence. The court of appeals’ finding that

                                               11
trial counsel performed adequately and Kahill’s guilty plea was knowingly and voluntarily

made was not unreasonable. See Hall, 106 F.3d at 748–49 (“The statutory

‘unreasonableness’ standard allows the state court’s conclusion to stand if it is one of several

equally plausible outcomes.”). For these reasons, Kahill is not entitled to habeas relief.

                           CERTIFICATE OF APPEALABILITY

       According to Rule 11(a) of the Rules Governing § 2254 Cases, the court must issue

or deny a certificate of appealability “when it enters a final order adverse to the applicant.”

A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a

substantial showing of the denial of a constitutional right, the petitioner must demonstrate

that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were ‘adequate

to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(quoting Barefoot v. Estelle, 463 U.S. 880, 893, and n.4).

       Jurists of reason would not find it debatable that Kahill is not entitled to habeas

relief. Thus, I will deny Kahill a certificate of appealability. Of course, Kahill retains the

right to seek a certificate of appealability from the Court of Appeals pursuant to Rule 22(b)

of the Federal Rules of Appellate Procedure.

                                            ORDER

       NOW, THEREFORE, IT IS ORDERED that Kahill’s petition for a writ of habeas

corpus (Docket # 1) be and hereby is DENIED.

       IT IS FURTHER ORDERED that this action be and hereby is DISMISSED.

       IT IS ALSO ORDERED that a certificate of appealability shall not issue.
                                               12
FINALLY, IT IS ORDERED that the Clerk of Court enter judgment accordingly.



Dated at Milwaukee, Wisconsin this 24th day of January, 2019.




                                         BY THE COURT:

                                         s/Nancy Joseph____________
                                         NANCY JOSEPH
                                         United States Magistrate Judge




                                    13
